                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Nikos Kidis,

        Plaintiff,

v.                                             Case No. 16-13070

John Moran,                                    Sean F. Cox
                                               United States District Court Judge
      Defendant.
______________________________/

OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR REMITTITUR OR
                    A NEW TRIAL (ECF No. 125)

        In this §1983 excessive-force case, a jury returned a verdict in favor of Plaintiff Nikos Kidis

and against Defendant John Moran. Moran now moves for a remittitur or, in the alternative, a new

trial. Because the Court concludes that oral argument will not aid the decisional process, the motion

will be decided on the parties’ briefing. E.D. Mich. LR 7.1(f)(2). For the reasons below, the Court

will deny the motion.

                                         BACKGROUND1

        On August 31, 2014, Plaintiff Nikos Kidis attended a Labor Day Festival in Hamtramck,

Michigan. Trial Tr. vol. 3, 12:5-11. He drank approximately ten to twelve beers over the course

of five to eight hours. Id. at 12:21-13:2. After these drinks, Kidis got behind the wheel of his car

and began driving home. Id. at 13:6-7. Kidis was shirtless with jean shorts and running shoes.

Id. at 15:6-7.



        1
         Although Moran presented a different version of the facts, the Court outlines the facts as
the jury was entitled to find them, based on the evidence admitted at trial.

                                                  1
       On his drive home, Kidis sideswiped another car. Id. at 14:5-10. Kidis “got all excited”

and fled the scene. Id. at 14:15-18. Kidis testified that he did not sustain any physical injuries

during the car crash. Id. at 14:19-15:1.

       As he was fleeing, Kidis encountered City of Warren Police Officer Jean Reid, who was

responding to the scene of the crash. Id. at 15:9-11. Officer Reid asked him to stop and he did. Id.

at 15:15-21. Reid questioned him about the crash and began handcuffing him. Id. at 16:2-7. After

Reid had secured a handcuff on his left hand, Kidis pulled away from her, momentarily lost his

balance, and took off running. Id. at 17:3-8.

       Kidis ran through “the parking structure of a building,” and jumped two six-foot barbed-wire

fences. Id. 18:3-19:16. After the second fence, Kidis continued running “for a minute or two,”

through a wooded area, before his shoes fell off. Id. at19:18-19:21. Tired and unable to bear the loss

of his shoes, Kidis “gave up” by laying “on his stomach with [his] hands out.” Id. at 19:23-25.

During his flight, Kidis suffered “scratches” on the palms of his hands (from the barbed-wire fences)

and on his shirtless chest and stomach (from running through the brush of the wooded area). Id. at

20:6-16.

       At this point, Warren Police Officer John Moran caught up with Kidis. He “got on top” of

Kidis and “gave [him] knee thrusts.” Id. at 21:6-7. Moran then “put his hands around [Kidis’s] neck

and started choking [him].” Id. at 21:7-8. Moran proceeded to punch him in the head and eye and

continued to strangle him. Id. at 22:1-2. Kidis estimated that Moran punched him “two to seven

times.” Id. at 22:13-15. During the beating, Moran said, “We’re going to teach you for running,

motherfucker. We’re going to get you.” Id. at 23:5-9.

       During the beating, Kidis did not resist or attempt to fight back. Id. at 21:21-24.


                                                  2
       After Moran handcuffed Kidis, two other officers arrived on the scene and escorted Kidis

to a police car. Id. at 23:19-21. Kidis’s body was “limp” from the beating, so the officers had to

drag him to the car. Id. at 21-22.

       After the incident, Kidis went to a chiropractor, complaining of “headaches, shooting head

pain, face twitch, depression, dizziness, loss of balance, ringing in ears, blurred vision, muscle spasm

in his neck, grinding in his neck, tight shoulders and arms, pins and needles in his arms and hands,

numbness in the arm and hand, mid-back pain, nerves, nervousness, sleeping problems, and pain in

his leg or feet.” (ECF No 136-4, PageID 5354). Kidis was diagnosed with cervical segmental

dysfunction, thoracic subluxation, lumbar subluxation, and pelvic subluxation. (ECF No. 136-4,

PageID 5356). In other words, “there [were] areas throughout the spine that were out of place

causing dysfunction.” Id.

       Kidis testified that he continues to suffer pain because of his spinal issues, Trial Tr. vol. 3,

27:22-23, and has psychological problems, “kind of like PTSD.” Id. at 29:8-9.

       On August 24, 2016, Kidis filed this lawsuit against Moran and Reid, alleging one count of

excessive force against each officer. On November 20, 2017, Reid and Moran filed a motion for

summary judgment. In response to this motion, Kidis asserted an additional claim of deliberate

indifference against the officers.

       On April 23, 2018, the Court granted in part, and denied in part, the Defendants’ motion for

summary judgment. The Court concluded that, because there was no evidence that Reid was present

during the arrest, she could not be liable for excessive force. The Court also considered the

deliberate indifference claims and concluded that, because there was no evidence that either Reid

or Moran knew of Kidis’s injuries and declined to assist him, they were entitled to summary


                                                   3
judgment on those claims. (ECF No. 57, PageID 1276).

       The Court also concluded that Kidis had offered evidence upon which a reasonable jury

could conclude that Moran’s use of force was objectively unreasonable. The Court therefore

rejected Moran’s argument that he was shielded by qualified immunity. Moran did not file an

interlocutory appeal on the issue of qualified immunity.

       On October 17, 2018, a jury trial commenced in this case. At the close of Kidis’s proofs,

Moran did not move for judgment as a matter of law or for a directed verdict. (ECF No. 125-2,

PageID 4442).2 On October 25, 2018, the jury returned a verdict in favor of Kidis. The jury

awarded $1 in nominal compensatory damages and $200,000 in punitive damages. Now, Moran

moves for a remittitur or new trial, arguing that the jury’s award of $200,000 in punitive damages

is excessive and that he is entitled to qualified immunity.

                                            ANALYSIS

I.     Punitive Damages

       The Court may grant a new trial “for any of the reasons for which new trials have heretofore

been granted in actions at law in the courts of the United States.” Fed.R.Civ.P. 59(a). The Sixth

Circuit has interpreted this rule “to require a new trial only when a jury has reached a ‘seriously

erroneous result’ as evidenced by (1) the verdict being against the weight of the evidence; (2) the

damages being excessive; or (3) the trial being unfair to the moving party in some fashion, i.e., the

proceedings being influenced by prejudice or bias.” Mike’s Train House, Inc. v. Lionel, L.L.C. 472

F.3d 398, 405 (6th Cir. 2006). Here, Moran argues that the $200,000 punitive damages award is so



       2
        Notably, the Court specifically asked Moran’s counsel if he would be moving for a
directed verdict. Defense counsel stated that he would not be. (ECF No. 125-2, PageID 4434).

                                                 4
excessive as to violate his due process rights.

       “Whether a punitive damages award is so excessive as to offend due process depends on [the

Court’s] assessment of the ‘three guideposts’ first enunciated in BMW of North America, Inc. v.

Gore, 517 U.S. 559 (1996).” Romanski v. Detroit Entertainment, L.L.C., 428 F.3d 629, 643 (6th Cir.

2005). These three guideposts are (1) the degree of reprehensibility of the defendant’s conduct, (2)

the punitive award’s ratio to the compensatory award, and (3) sanctions for comparable misconduct.

Id. (citing Gore, 517 U.S. at 576-84).

       A.      Reprehensibility

       “The most important indicium of the reasonableness of a punitive damages award is the

degree of reprehensibility of the defendant’s conduct.” Gore, 517 U.S. at 575. In considering the

degree of reprehensibility of Moran’s conduct, the Court will consider whether (a) the harm caused

was physical as opposed to economic; (b) the tortious conduct evidenced an indifference to or a

reckless disregard of the health and safety of others; (c) the target of the conduct had financial

vulnerability; (d) the conduct involved repeated actions or was an isolated incident; and (e) the harm

was the result of intentional malice, trickery, or deceit, or mere accident. State Farm Mut. Auto. Ins.

Co. v. Campbell, 538 U.S. 408, 416 (2003).

       Here, the jury found that Moran had used excessive force in arresting Kidis. Although the

jury concluded that Kidis had not satisfied his burden to show that Moran’s conduct caused actual

damage, including Kidis’s purported spinal issues, it did conclude that Kidis was entitled to punitive

damages. (ECF No. 111). The Court had instructed the jury that punitive damages may be awarded

if it found that Moran had acted “recklessly and callously indifferent to [Kidis’s] constitutional

rights.” (ECF No. 109, PageID 3531).


                                                  5
       Based on the verdict form and the evidence introduced at trial, the jury must have concluded

that Moran unnecessarily choked and/or beat Kidis during the arrest. These acts of physical violence

are at the very top of the “hierarchy of reprehensibility.” See McCoy v. Alfrey, 2010 WL 4366120

at *4 (E.D. Ky. 2010) (citing Swinton v. Potomac Corp., 270 F.3d 794, 818 (9th Cir. 2001)).

Moreover, this beating and choking was intentional and evidenced a reckless disregard for Kidis’s

health and safety. Thus, the first Gore factor favors a substantial award of punitive damages.

       B.      Ratio Between Compensatory Damages and Punitive Damages

       Moran notes that, “in practice, few awards exceeding a single-digit ratio between punitive

and compensatory damages, to a significant degree, will satisfy due process.” State Farm, 538 U.S.

at 408. However, the Supreme Court’s jurisprudence on ratios is of limited relevance in § 1983

cases when the plaintiff was awarded nominal compensatory damages for a constitutional violation.

See Arnold v. Wilder, 657 F.3d 353, 370 (6th Cir. 2011) (“We have held, however, that the Supreme

Court’s cases on the ratio component of the excessiveness inquiry—which involved substantial

compensatory damages awards for economic and measurable noneconomic harm—are...of limited

relevance in § 1983 cases where the basis for the punitive damages award was the plaintiff’s

unlawful arrest and the plaintiff’s economic injury was so minimal as to be essentially nominal.”)

(citing Romanski, 428 F.3d at 645); See also Mendez v. Cnty. of San Bernardino, 540 F.3d 1109,

1121 (9th Cir.2008) (upholding a 125,000 to one ratio in a § 1983 case and concluding that “[r]atios

in excess of single digits in § 1983 suits...will not generally violate due process when the victim

suffers no compensable injury”)3; Williams v. Kaufman Cnty., 352 F.3d 994, 1016 (5th Cir.2003)


       3
        In Arizona v. ASARCO LLC, 773 F.3d 1050, 1058 (9th Cir. 2014), the Ninth Circuit
went a step further by stating, “because nominal damages measure neither damage nor severity
of conduct, it is not appropriate to examine the ratio of a nominal damages award to a punitive

                                                 6
(“[A]ny punitive damages-to-compensatory damages ‘ratio analysis' cannot be applied effectively

in cases where only nominal damages have been awarded, such as the § 1983 suit before us.”); Lee

v. Edwards, 101 F.3d 805, 811 (2d Cir.1996) (“In Gore, a 500 to 1 ratio was ‘breathtaking.’

However, in a § 1983 case in which the compensatory damages are nominal, a much higher ratio can

be contemplated while maintaining normal respiration.”).

       Although Moran is correct that, at first glance, the 200,000 to 1 ratio in this case seems

suspect, it is not dispositive of the excessiveness inquiry because this is a § 1983 case with nominal

damages. Any substantial punitive damages award will exceed a single-digit ratio. Thus, the

excessiveness determination will turn on other factors.

       C.      Sanctions for Comparable Misconduct

       “Comparing the punitive damages award and the civil or criminal penalties that could be

imposed for comparable misconduct provides a third indicium of excessiveness.” Gore, 517 U.S.

at 583. “The purpose of this guidepost reflects an elementary principle of due process—namely, that

the defendant must have been provided ‘fair notice’ that its conduct would subject it to a penalty on

the order of the punitive damages award.” Romanski, 428 F.3d at 648. “Notice of possible penalties

is not to be confused with notice of the unlawfulness of the underlying conduct; the latter is

irrelevant to the constitutionality of a punitive damages award.” Id.

       In his motion, Moran cites seven § 1983 cases where the plaintiffs received between $1,000

and $40,000 in punitive damages. (ECF No. 125, PageID 4411-4415). However, most of these cases

do not involve acts of physical violence—in fact, some even expressly distinguish themselves from




damages award.” The Ninth Circuit noted that Mendez arose under a different statutory scheme,
but overruled it to the extent it conflicted with Arizona. Id. at n.1.

                                                  7
cases of excessive force. See Martin v. Harris, 842 F.2d 332 (6th Cir. 1988) (ordering remittitur to

$10,000 in an unlawful search-and-seizure case because of “the absence of physical abuse or

excessive force”); Riley v. Kurtz, 194 F.3d 1313 (6th Cir. 1999) (ordering remittitur to $1,000 in a

First Amendment retaliation case, because “there [was] no allegation of physical abuse or excessive

force”); Wilson v. Wilkins, 2012 WL 859579 at *4 (M.D. Tenn. 2012) (Mag. J. Bryant) (ordering

remittitur to $7,500 in an unreasonable seizure case when there was an “absence of any violence,

or threat of violence”); Tate v. Donovan, 2003 WL 21978141 at *8 (E.D. Penn. 2003) (upholding

a jury’s $10,000 punitive damage award in a First Amendment retaliation case and noting that

emotional and psychological harms are more reprehensible than economic damages but “not

equivalent to physical harm”); Kerwin v. McConell, 2008 WL 4525369 at *8 (W.D. Penn. 2008)

(ordering remittitur to $7,500 in a First Amendment retaliation case); Williams, 352 F.3d at1016

(upholding a $15,000 per-plaintiff punitive damage award in an unreasonable search-and-seizure

case). Because none of these cases deal with excessive force, they are of no value to the Court’s

inquiry as to whether Moran had ‘fair notice’ that his use of excessive force would subject him to

a penalty on the order of $200,000.

       In one of Moran’s cited cases, the defendant used excessive force. See Blackledge v.

Carlone, 126 F.Supp.2d 224 (D. Conn. 2001). However, in that case, the court merely concluded

that the $40,000 award was not excessive. Id. at 231. It did not determine the maximum permissible

punitive award.

       The Court looks to other comparable cases, and finds Payne v. Jones, 711 F.3d 85 (2nd Cir.

2013) to be particularly helpful. In Payne, a police officer was called to a hospital to arrest a

combative, mentally ill patient. While waiting for an ambulance to take the patient to a different


                                                 8
hospital, the officer “slapped” the side of the patient’s head. Id. at 88. Once they arrived at the

second hospital, the patient resisted the officer’s efforts to take him to a room. Id. After the officer

wrapped the patient in a bear hug, the patient kicked him in the groin. The officer reacted by

“punching [the handcuffed patient] in the face and neck seven to ten times and kneeing him in the

back several times.” Id.

         A jury concluded that the officer had used excessive force and committed a battery in

violation of state law. Id. at 90. The jury awarded $60,000 in compensatory damages and $300,000

in punitive damages. Id.

         On appeal, the United States Court of Appeals for the Second Circuit ordered remittitur of

the punitive award to $100,000.          The court found that significant factors mitigated the

reprehensibility of the officer’s conduct, including the patient’s resistance and the kick to the groin.

Id. at 101. The court also conducted a survey of excessive force cases, which showed that the court

“had never approved a punitive award against an individual officer as large as the $300,000 award

here”:

         We have described awards ranging from $125,000 to $175,000 as “substantial,” King
         v. Macri, 993 F.2d 294, 299 (2d Cir.1993), and we have ordered remittitur of awards
         as low as $75,000, see id. (reducing the award to $50,000); see also DiSorbo v. Hoy,
         343 F.3d 172, 189 (2d Cir.2003) (reducing a $1.275 million award to $75,000); Lee,
         101 F.3d at 813 (reducing a $200,000 award to $75,000); King, 993 F.2d at 299
         (reducing a $175,000 award to $100,000). Moreover, in police misconduct cases in
         which we sustained awards around $150,000, see, e.g., Ismail, 899 F.2d at 187, the
         wrongs at issue were more egregious than the misconduct of [the officer here].

Id. at 104.

         Other cases also shed light on the appropriate punitive damage award in police misconduct

cases. In O'Neill v. Krzeminski, 839 F.2d 9 (2nd Cir. 1988), two police officers struck a handcuffed

prisoner three times on his face and neck. One officer used a blackjack to strike one of the blows.

                                                   9
Id. at 10. The officers then dragged the prisoner by his throat across the detention area floor before

they allowed him to be taken to the hospital, where he was treated for a fractured nose and

lacerations to his forehead and eyebrow. Id. The Second Circuit affirmed punitive damages awards

of $125,000 and $60,000 against the two officers. Id. at 13–14.

       In Ismail v. Cohen, 899 F.2d 183, 186 (2nd Cir. 1990) a police officer struck the plaintiff in

the back of the head following an argument over a parking citation. The plaintiff briefly lost

consciousness. When he awoke, he found that the officer was pressing a gun against his head and

a knee into his back. The plaintiff spent more than two days in jail and was later tried, and acquitted,

on three criminal counts stemming from the parking citation dispute. Id. After the subsequent civil

action, the district court determined that the jury's award of $150,000 in punitive damages was

excessive. The Second Circuit disagreed, reinstating the award.

        In King v. Macri, 993 F.2d 294, 299 (2nd Cir. 1993), court security officers punched the

plaintiff repeatedly and used a choke-hold on him when they placed him under arrest. The plaintiff

was strip-searched and sent to Rikers Island, where he was held for two months awaiting trial on

criminal charges that included resisting arrest and disorderly conduct. All the criminal charges were

either dropped prior to trial, dismissed by the state court, or resolved by a jury verdict of acquittal.

Id. at 297. The Second Circuit reduced the jury's punitive awards of $175,000 and $75,000 against

two of the officers to $100,000 and $50,000, respectively. See id. at 299.

       In Alla v. Verkay, 979 F.Supp.2d 349 (E.D. N.Y. 2013), an officer punched the plaintiff one

time during the course of an arrest. After the punch, the officer stated “That’s how we do it.” Id. at

358. A jury awarded $150,000 in punitive damages. The court declined to order remittitur because

the award “reflects a comfortable middle ground between the awards approved in [other police


                                                  10
misconduct cases] and is, if anything, somewhat conservative.” Id. at 379.

       In Butler v. Windsor, 143 F.Supp.3d 332 (D.Md. 2015), the court upheld a punitive damages

award of $100,000 on an excessive force claim when the officer tackled the plaintiff and repeatedly

punched him in the face without provocation.

       Thus, a review of comparable case law shows that a police officer who uses excessive force,

like Moran, has fair notice of punitive damage awards on the order of $40,000 to $150,000.

“However, the awards cited are significantly higher when adjusted for inflation.” Alla, 979

F.Supp.2d at 375.4 O’Neill (approximately $273,000 and $131,000 in 2018 dollars); Ismail

(approximately $294,000 in 2018 dollars); King (approximately $166,000 in 2018 dollars); Alla

(approximately $162,000 in 2018 dollars); Butler (approximately $106,000 in 2018 dollars);

Blackledge (approximately $58,000 in 2018 dollars).5

       Moreover, the Court concludes that Moran’s conduct was more reprehensible than the two

most factually similar cases, Payne and Alla. None of the mitigating factors from Payne was present

in this case and, in contrast to the single blow in Alla, Moran choked Kidis and struck two to seven

blows. Moran’s conduct in beating and choking a compliant arrestee merits an award greater than

the $100,000 and $150,000 awards provided for in those cases.




       4
        The Court concludes that inflation is an appropriate factor to consider when determining
whether a punitive damage award is unconstitutionally excessive. Punitive damages are
intended to “punish the defendant and to deter future wrongdoing.” Cooper Industries, Inc. v.
Leatherman Tool Group, Inc., 532 U.S. 424, 432 (2001). In order for previous cases to provide
guidance and fair notice about the appropriate amount of punitive damages, inflation should be
considered to fully understand the previous award’s punitive and deterrent effect. $125,000 in
2018 is not the same as $125,000 in 1988.
       5
        All inflation calculations were done using the Bureau of Labor Statistics’ Consumer
Price Index Inflation Calculator (https://data.bls.gov/cgi-bin/cpicalc.pl).

                                                11
        Considering Moran’s reprehensible conduct (as determined by the jury), the above case-law

awards, and the effect of inflation, the Court concludes that Moran had fair notice that he would be

subjected to a punitive penalty on the order of $200,000.            Thus, the jury’s award is not

unconstitutionally excessive and the Court will not order a remittitur or a new trial on this basis.

II.     Rule 60(b)(1)

        In his motion, Moran also attempts to re-litigate the qualified immunity argument he raised

in his motion for summary judgment. He does so under the guise of Fed. R. Civ. P. 60(b)(1).6

        Rule 60(b)(1) provides, “[o]n a motion and just terms, the court may relieve a party or its

legal representative from a final judgment, order, or proceeding for...mistake, inadvertence, surprise,

or excusable neglect.” “Such a motion is intended to provide relief to a party in only two instances:

(1) when the party has made an excusable litigation mistake or an attorney in the litigation has acted

without authority; or (2) when the judge has made a substantive mistake of fact or law in the final

judgment or order.” Cacevic v. City of Hazel Park, 226 F.3d 483, 489 (6th Cir. 2000). Further, a

party may not use a Rule 60(b) motion as "as a technique to avoid the consequences of decisions

deliberately made yet later revealed to be unwise." Hopper v. Euclid Manor Nursing Home, Inc., 867

F.2d 291, 294 (6th Cir. 1989). "Rule 60(b) does not allow a defeated litigant a second chance to

convince the court to rule in his or her favor..." Jinks v. Allied Signal, Inc., 250 F.3d 381, 385 (6th

Cir. 2001) (citation omitted). And the party seeking to invoke Rule 60(b) bears the burden of

establishing that its prerequisites are satisfied. Id. at 385.



        6
          Moran titles this section of his brief as “Judicial Relief under Federal Rules 59 or 60 is
Required where the use of excessive force was plainly not established by the evidence presented
at trial,” but does not mention Rule 59 at any point in the body of his argument. Thus, the Court
construes this argument as being brought only under Rule 60(b)(1).

                                                   12
       Moran does not argue that he made an excusable litigation mistake, or that his attorney acted

without authority. And he does not explain how the Court made a substantive mistake of fact or law

in entering a judgment consistent with the jury’s verdict. He simply argues that he is entitled to

qualified immunity, then states “[a]ccordingly, this Court must set aside the judgment against

Officer Moran under Rule 60(b)(1) or, at a minimum, order a new Trial.” This non sequitur does

not establish that Moran is entitled to relief under Rule 60(b). It is clear that Moran is attempting

to use Rule 60(b) to avoid the consequences of his decision to not move for judgment as a matter

of law or a directed verdict at the end of Kidis’s proofs.

       Even if Moran’s qualified immunity argument was properly before the Court, it is meritless.

“It is well-established that individuals have a constitutional right to be free from excessive force

during an arrest.” Baker v. City of Hamilton, Ohio, 471 F.3d 601, 606 (6th Cir. 2006). “A police

officer uses excessive force in arresting a suspect if his actions are objectively unreasonable given

the nature of the crime and the risks posed by the suspect’s actions.” Smith v. Stoneburner, 716 F.3d

926, 933 (6th Cir. 2013).

       Based on the evidence presented at trial, the jury was entitled to conclude that Moran

intentionally and unnecessarily beat and choked a compliant Kidis. Officers may not use knee

strikes or punches to subdue a suspect who, like Kidis, is not resisting. See Rudlaff v. Gillispie, 791

F.3d 638, 641-42. (6th Cir. 2015). Nor may they deliver “unjustified and gratuitous” punches to a

neutralized suspect’s head. Baker, 471 F.3d at 607. And Moran’s statements to Kidis indicate that

his purpose was not to subdue, but to punish. Id. Thus, the evidence presented at trial did not

establish that Moran is entitled to qualified immunity as a matter of law.




                                                  13
                                        CONCLUSION

        For these reasons, the Court DENIES Moran’ motion for remittitur or a new trial. (ECF No.

125).

        IT IS SO ORDERED.


Dated: April 16, 2019                               s/ Sean F. Cox
                                                    Sean F. Cox
                                                    U. S. District Judge




                                               14
